Citation Nr: 0609611	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  06-00 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of a total rating for individual 
unemployability based upon service-connected disabilities.

2.  Entitlement to an effective date earlier than September 
28, 2004, for the grant of service connection for post-
traumatic stress disorder, and the assignment of a 30 percent 
disability rating.  

3.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for a cold 
injury to the left foot and the assignment of a 20 percent 
disability rating.  

4.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for a cold 
injury to the right foot and the assignment of a 20 percent 
disability rating.  

5.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for post-
traumatic osteoarthritis of the cervical spine and the 
assignment of a 10 percent disability rating.  

6.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for post-
traumatic osteoarthritis of the thoracolumbar spine and the 
assignment of a 10 percent disability rating.  

7.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for peripheral 
neuropathy of the left lower extremity and the assignment of 
a 10 percent disability rating.  

8.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for peripheral 
neuropathy of the right lower extremity and the assignment of 
a 10 percent disability rating.  

9.  Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for hypertension 
and the assignment of a 10 percent disability rating.  

10.  Entitlement to an effective date earlier than November 
29, 2004, for the grant of service connection for hearing 
impairment and the assignment of a 0 percent disability 
rating.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from June 1944 to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 decision of the Department 
of Veterans Affairs (VA), Cleveland, Ohio, Regional Office 
(RO).  In that decision, the RO granted service connection 
for the various disabilities listed above, and also granted 
service connection for a total rating for individual 
unemployability based upon service-connected disabilities 
effective from November 29, 2004.  The veteran subsequently 
perfected an appeal as to the effective date assigned for the 
award of service connection for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In March 2006, pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005), a Deputy Vice Chairman at the Board 
granted the veteran's February 2004 motion to advance his 
case on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

As noted above, in addition to granting service connection 
for a total rating based on individual unemployability due to 
service-connected disabilities, the April 2005 


rating decision also granted service connection for the 
several underlying disabilities noted above, namely, post-
traumatic stress disorder, cold injury to the left foot, cold 
injury to the right foot, post-traumatic osteoarthritis of 
the cervical spine, post-traumatic osteoarthritis of the 
thoracolumbar spine, peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right lower 
extremity, hypertension, and hearing impairment.  A 
disability rating and an effective date was assigned for each 
award of service connection.  

In May 2005, the veteran filed a statement indicating that he 
was pleased with the award of his service-connected 
compensation claim, but that he did not agree with the 
effective date assigned to his benefits.  This was construed 
by the RO as a timely notice of disagreement only as to the 
effective date assigned to the award of a total rating based 
on individual unemployability due to service-connected 
disabilities, and not to the effective dates assigned to the 
underlying award of service connection for the several 
disabilities listed above.  The Board finds, however, that 
the veteran's May 2005 statement also must be construed as a 
timely notice of disagreement with regard to the foregoing 
rating decision as it relates to each of the effective dates 
assigned to the awards of service connection for all of the 
underlying disabilities.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 19.26, 20.201, 20.302 (2005).  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case, and the 
RO's failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, 
the veteran is now entitled to a statement of the case as to 
the effective date assigned for each of the service-connected 
disabilities listed above.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that, if a recently-raised issue is 
"inextricably intertwined" with the issue or issues certified 
for appeal, they must be considered simultaneously.  Harris 
v. Derwinski, 1 Vet. 


App. 180 (1991).  Since the issue of entitlement to an 
earlier effective date for a total rating based on individual 
unemployability due to service-connected disabilities is 
interdependent with the issues of entitlement to earlier 
effective dates for the award of service connection for the 
veteran's various underlying service-connected disabilities, 
they must be considered as inextricably intertwined and 
considered simultaneously.  Id.  Thus, the former issue must 
be deferred pending the disposition of the latter issues.  

Secondly, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an earlier effective date for the award of a total 
rating as currently on appeal, or for that matter, as the 
type of evidence necessary to establish an earlier effective 
date for the award of service connection for the several 
underlying disabilities listed above.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that an effective date 
for the award of benefits will be assigned if the benefit is 
granted, and also includes an explanation as to the type of 
evidence that is needed to establish an effective date.  

The Board emphasizes the foregoing notice should include what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice should also contain a specific request for the veteran 
to provide any evidence in his possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1) (2005).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  See also the holding of the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The VBA AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an earlier effective date for 
the claims on appeal, including those 
remanded for a statement of the case, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The notice 
should include what information or 
evidence is to be provided by the 
Secretary and what information or evidence 
is to be provided by the claimant with 
respect to the information and evidence 
necessary to substantiate the claim for VA 
benefits.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice should 
also contain a specific request for the 
veteran to provide any evidence in his 
possession that pertains to the claims.  
38 C.F.R. § 3.159(b)(1) (2005).  

3.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issues listed above of entitlement to 
earlier effective dates for the award of 
service connection for the various 
underlying disabilities for which service 
connection was granted in the April 2005 
rating decision.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2005).

Then, only if the appeal is timely 
perfected as to any of the issues, the 
issue(s) should be certified to the Board 
for further appellate consideration.

4.  Upon completion of the foregoing, if, 
but only if, additional evidence is 
received or favorable action is taken on 
any of the claims remanded herein for a 
Statement of the Case, the VBA AMC should 
readjudicate the veteran's claim of 
entitlement to an effective date prior to 
November 29, 2004, for the grant of a 
total rating for individual 
unemployability based upon service-
connected disabilities, based on a review 
of the entire evidentiary record.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the VBA AMC 
should provide him with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

